DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species A, as shown in Figs. 2-9, in which a pair of side edge regulating members are configured to be attached to a first position and a second position; and
Species B, as shown in Figs. 10-12B, in which a pair of side edge regulation members are detachably attached to a pair of side edge regulation units.

The species are independent or distinct because claims to the different species recite mutually exclusive characteristics of such species.  The mutually exclusive characteristics associated with each species are stated above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Scott Malpede on 10/6/2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-4 and 9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 9/3/2021 and 11/29/20212 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A sheet storage portion configured to selectively store the sheet of a first size and the sheet of a second size in claims 1 and 9;
a sheet conveyance unit configured to feed the sheet stored in the sheet storage portion in claim 9; and
an image forming unit configured to form an image on the sheet fed by the sheet conveyance unit from the sheet storage portion in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,533,880 issued to Kawanishi et al. (“Kawanishi”).

As for claims 1 and 9, Kawanishi discloses an image forming apparatus or a sheet storage apparatus storing a sheet to be fed in a sheet feeding direction, the image forming apparatus or sheet storage apparatus comprising:
a sheet storage portion (2) configured to selectively store (because 21, 23 and 24 are moveable) a sheet of a first size (S2) and the sheet of a second size (S1), a length of the sheet of the first size in a sheet feeding direction (to the right in Fig. 1) being a first value, a length of the sheet of the first size in a width direction (vertical direction in Fig. 1) orthogonally intersecting with the sheet feeding direction being a second value, a length of the sheet of the second size in the sheet feeding direction being a third value that is shorter than the first value (see Fig. 1), a length of the sheet of the second size in the width direction being a fourth value that is longer than the second value (see Fig. 1);
a first trailing edge regulation surface (23) disposed in the sheet storage portion and configured to regulate a position of a trailing edge of the sheet of the first size (a tab sheet) stored in the sheet storage portion in the sheet feeding direction;
a second trailing edge regulation surface (“second trailing edge regulation surface” in annotated Fig. 1 below) disposed, in the sheet storage portion, downstream of the first trailing edge regulation surface (23) in the sheet feeding direction and outside the sheet of the first size stored in the sheet storage portion in the width direction, and configured to regulate a position of a trailing edge of the sheet of the second size (S1) stored in the sheet storage portion in the sheet feeding direction (see Fig. 1);
a pair of side edge regulation members (21, 22) opposite each other and disposed, in the sheet storage portion, downstream of the second trailing edge regulation surface in the sheet feeding direction, the pair of side edge regulation members (21, 22) being configured to be selectively detachably attached (because 21 and 22 can move from the first and second position) to a first position (for S2) and a second position (for S1), the pair of side edge regulation members regulating positions of side edges of the sheet of the first size (S2) stored in the sheet storage portion in the width direction at the first position, the pair of side edge regulation members regulating positions of side edges of the sheet of the second size (S1) stored in the sheet storage portion in the width direction at the second position;
a sheet conveyance unit (3-8) configured to feed the sheet stored in the sheet storage portion; and
an image forming unit (9-15) configured to form an image on the sheet fed by the sheet conveyance unit from the sheet storage portion.

    PNG
    media_image1.png
    579
    1010
    media_image1.png
    Greyscale

As for claim 3, Kawanishi discloses:
a pair of first side-edge regulation surfaces (24d) opposite each other and disposed, in the sheet storage portion, downstream of the first trailing edge regulation surface in the sheet feeding direction and upstream of the second trailing edge regulation surface in the sheet feeding direction, the pair of first side-edge regulation surfaces (24d) being configured to regulate the positions of the side edges of the sheet of the first size stored in the sheet storage portion in the width direction (see Fig. 1); and
a pair of second side-edge regulation surfaces (24c) opposite each other and disposed, in the sheet storage portion, downstream of the second trailing edge regulation surface in the sheet feeding direction and upstream of the pair of side edge regulation members in the sheet feeding direction, the pair of second side-edge regulation surfaces (24c) being configured to regulate the positions of the side edges of the sheet of the second size stored in the sheet storage portion in the width direction (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,533,880 issued to Kawanishi et al. (“Kawanishi”) in view of KR 950004589 by Lee (“Lee”).

As for claim 2, Kawanishi discloses the sheet storage apparatus according to claim 1 (see the rejection of claim 1 above).
Kawanishi does not disclose an engagement portion of a first and second engaged portion as recited.  Instead, Kawanishi discloses that the pair of side edge regulation members comprise a rack and pinion in order to adjust positions to accommodate different sized sheets.
However, Lee discloses (Fig. 3) that one (13) of a sheet storage portion (11) and the pair of side edge regulation members (13) comprises an engagement portion (screw for 27),
wherein another (11) of the sheet storage portion and the pair of side edge regulation members (13) comprises a first engaged portion (27 for a narrow width) and a second engaged portion (27 for a wide width),
wherein in a case where the engagement portion (screw) engages with the first engaged portion (27), the pair of side edge regulation members are positioned at a first position (narrow width), and
wherein in a case where the engagement portion (screw) engages with the second engaged portion (27 for a wide width), the pair of side edge regulation members are at the second position (wide width). Lee discloses that the pair of side edge regulation members comprise the engagement portion and engaged portions in order to adjust positions to accommodate different sized sheets (“The position is fixed according to the side size of the paper used in the cassette 11, and the side fences 13 and 14 for guiding the side surfaces of the paper are inserted into the side fence fixing grooves 25 formed in the cassette. The other end is installed by screwing into the screw fixing groove 27, and the detection piece 22 of the specified specific shape determined according to the fixed position of the side fences 13 and 14 and the side size of the paper is one side of the front side of the cassette.”)
Because Kawanishi and Lee both disclose a pair of side edge regulation members that adjust position to accommodate different size sheets, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the pair of side edge regulation members of Lee for the pair of side edge regulation members of Kawanishi in order to achieve the predictable result of adjusting a position of the side edge regulation members to accommodate different size sheets.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,533,880 issued to Kawanishi et al. (“Kawanishi”) in view of U.S. Patent 5,839,047 issued to Hirabayashi et al. (“Hirabayashi”)

As for claim 4, Kawanishi discloses the sheet storage apparatus according to claim 1 (see the rejection of claim 1 above).
Kawanishi does not disclose that the sheet storing portion is configured to store letter size and A4 size as recited.
However, Hirabayashi discloses that a first size comprises a letter size (col. 5, line 30),
wherein a sheet storage portion is configured to store the sheet of the letter size in such a manner that a short side of the letter size is along a sheet feeding direction (using position 26-3; col. 5, lines 30),
wherein the second size comprises an A4 size (co. 5, line 29), and
wherein the sheet storage portion is configured to store the sheet of the A4 size in such a manner that a short side of the A4 size is along the sheet feeding direction (using position 26-2; col. 5, line 29).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sheet storing portion of Kawanishi to be configured to store sheets as disclosed by Hirabayashi in order to allow the user to use sheets of different sizes and orientations as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9,969,577 issued to Eguchi et al. (“Eguchi”) is cited for all that it discloses including a pair of side edge regulation members that are detachably attached to different positions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853